DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 07/12/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 07/12/2021. The information disclosed therein was considered.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10) in the reply filed on 10/11/2022 is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 9-10 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Sasaki et al (US20120223749).


Regarding claim 1,  Sasaki discloses an apparatus comprising(FIG 24): a plurality of signal pins respectively connected to an external device through a plurality of signal lines(FIG 24 BUS connected to  30) ; and a clock control circuit configured to instruct the external device through some of the plurality of signal pins (FIG 24; 10a to BUS) to perform one operation having a first operation mode and a second operation mode and configured to generate a clock signal relating to the first operation mode and the second operation mode for the one operation of the external device(FIG 25; SYS_CLK with FREQ_Chg_ACK and CLK_STOP_Req) , wherein the clock control circuit is configured to switch a frequency of the clock signal to a first frequency during the first operation mode of the one operation([0105] discloses changing the frequency of the system in regards to CLK_STOP_Req signal from low frequency) , and switch the frequency of the clock signal to a second frequency different from the first frequency during the second operation mode according to de-assertion of a status signal provided to the apparatus from the external device (FIG 25; [0105] from low frequency to high frequency at t13).
Regarding claim 2, Sasaki discloses wherein the first operation mode is a low-power operation mode associated with the clock signal having the first frequency (FIG 25; CLK_STOP_Req signal before t13 is low), and the second operation mode is a high-power operation mode associated with the clock signal having the second frequency (FIG 25; after t13 is high).
Regarding claim 3, Sasaki discloses wherein the first frequency is a low frequency (FIG 25; before t13 is low), and the second frequency is a high frequency (FIG 25; after t13 is high).
Regarding claim 9, Sasaki discloses wherein the apparatus receives the status signal indicating a busy status during the first operation mode of the one operation performed by the external device through a signal pin from among the plurality of signal pins(FIG 24; time t12-t13 before the de-assertion e.g., low freq_Chg_Ack), and the clock control circuit is configured to generate the clock signal having the first frequency which is set to a relatively low frequency based on the status signal indicating the busy status (FIG 24; time t12-t13 e.g., low freq_Chg_Ack),
Regarding claim 10, Sasaki discloses wherein the apparatus receives the status signal de-asserting to a ready status during the second operation mode in the one operation performed by the external device (FIG 24-25; [0106] discloses waiting period of assertion and de-assertion e.g., checking a status check signal), and the clock control circuit is configured to generate the clock signal having the second frequency which is set to a relatively high frequency based on the status signal in the ready status (FIG 24-25; [0105-0106] discloses assertion and de-assertion, upon Clk_Stop_Req signal deserted, the unit 50 desserts the Clk_Stop_Ack signal t13-t14). 
Claims 2-10 are rejected because of their dependency to the rejected base claim 1.

Allowable Subject Matter
Claim 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Merritt et al (US6381180 FIG 1; Summary discloses having different mode operation with read data and switching high frequencies). 
Satoh et al (US20090125739 FIG 1; [0044] discloses controller 10 for requesting clock generator 22 to change clock frequency e.g., power mode of CPU).  
Magro et al (US6516362 FIG 1-2B & 4; discloses flash controller 10, clock generator 58 and phase skewing). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827